Case 15-24285-CMB      Doc 92   Filed 10/03/19 Entered 10/03/19 17:15:55       Desc Main
                                Document     Page 1 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:
Timothy D. Maglisco                        :   Case No.15-24285CMB
Patricia A. Maglisco                       :   Chapter 13
             Debtor(s)                     :
Ronda J. Winnecour, Chapter 13             :
Trustee                                    :   Related to Document #91
             Movant(s)                     :
                                           :   Hearing Date:
             vs.                           :
U.S. Bank Trust National Association,      :
As Trustee for the Tiki Series III Trust   :
             Respondent(s)

     TRUSTEE’S REPLY TO RESPONSE TO TRUSTEE’S NOTICE OF FINAL CURE
                           MORTGAGE PAYMENT
       Ronda J. Winnecour, Chapter 13 Trustee, by her undersigned counsel,

respectfully represents the following:

1.     On 9/12/2019, the Trustee’s Notice of Final Cure as to the mortgage of US Bank

Trust National Association, (No Claim Filed) was filed, showing that the debtor’s post-

petition mortgage payments were paid by the Trustee through May 2019.

2.     On 9/23/2019, US Bank Trust National Association filed its response to the

Trustee’s Notice of Final Cure, asserting “Creditor states that the debtor(s) are current

on all post-petition payments consistent with § 1322(b)(5) of the Bankruptcy Code,

including all fees, charges, expenses, escrow, and costs.”

3.     The Response also alleges $3,327.96 is due and owing due to an escrow shortage.

4.     The Trustee disbursed payments in accordance with the debtor’s Confirmed Plan:

       Total         Total Months

 $ 35,197.68         42

Payment    Months           Subtotal   Start   End
 $    716.30    12          $ 8,595.60         12/1/2015     11/30/2016
 $    881.78    12          $ 10,581.36        12/1/2016     11/30/2017
 $    890.04    18          $ 16,020.72        12/1/2017     05/31/2019
 $ 1,056.64     0            $                 06/1/2019     05/31/2019
Case 15-24285-CMB      Doc 92   Filed 10/03/19 Entered 10/03/19 17:15:55        Desc Main
                                Document     Page 2 of 4




5.     The Trustee’s records indicate that payments are current through May 2019.

Trustee paid 42 payments, for December 2015 through May 2019. Debtors were granted

permission to pay off their plan earlier than the original plan term projected. The wage

order was terminated on June 21, 2019. Debtors were to have resumed paying their

long-term debts directly beginning June 2019.

6.     US Bank Trust National Association’s Response is required by Rule 3002.1(g):

“(g) Response to Notice of Final Cure Payment. Within 21 days after service of the notice

under subdivision (f) of this rule, the holder shall file and serve on the debtor, debtor’s

counsel, and the trustee a statement indicating (1) whether it agrees that the debtor has

paid in full the amount required to cure the default on the claim, and (2) whether the

debtor is otherwise current on all payments consistent with § 1322(b)(5) of the Code. The

statement shall itemize the required cure or post-petition amounts, if any, that the

holder contends remain unpaid as of the date of the statement. The statement shall be

filed as a supplement to the holder’s proof of claim and is not subject to Rule 3001(f).”

[Emphasis added]

7.   Respondent agrees that the next post-petition payment following the Trustee’s

distribution was due on July 1, 2019.

8.     However, the response indicates that the escrow account is negative $3,327.96.

It would appear that the escrow shortage coincidentally came to light with an escrow

analysis performed near or at the time the debtors were to have resumed their direct

payments, prompting a notice of payment change increasing the mortgage payment

effective June 1, 2019.
Case 15-24285-CMB     Doc 92   Filed 10/03/19 Entered 10/03/19 17:15:55       Desc Main
                               Document     Page 3 of 4


9. Thus, the facts averred in the Response in no way demonstrate a basis for

disagreement with the facts contained in the Trustee’s Notice of Final Cure, which

remains accurate.

10. Presumably, the $3,327.96 is not immediately due, but rather will be paid through

a higher monthly mortgage payment moving forward.

      WHEREFORE, the Chapter 13 Trustee requests that the Court:

      A.     Determine that the Trustee has disbursed all payments in accordance with

      the Debtor’s Chapter 13 Plan through May 2019 as to the mortgage held by US

      Bank Trust National Association.

      B.     Order that US Bank Trust National Association is prohibited from adding

      any fees or other charges to the debtor’s account in connection with the filing of

      its Response, or for attending any hearing in this matter.




                                 RONDA J. WINNECOUR,
                                 CHAPTER 13 TRUSTEE



Date: 10/03/19                   by     __/s/ Jana S. Pail_____________
                                 Jana S. Pail - PA I.D. #88910
                                 Attorney for Trustee
                                 US Steel Tower – Suite 3250
                                 600 Grant St.
                                 Pittsburgh, PA 15219
                                 (412) 471-5566
                                 jpail@chapter13trusteewdpa.com
Case 15-24285-CMB      Doc 92   Filed 10/03/19 Entered 10/03/19 17:15:55        Desc Main
                                Document     Page 4 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:
Timothy D. Maglisco                      :      Case No.15-24285CMB
Patricia A. Maglisco                     :      Chapter 13
             Debtor(s)                   :
Ronda J. Winnecour, Chapter 13           :
Trustee                                  :      Related to Document #91
             Movant(s)                   :
                                         :      Hearing Date:
             vs.                         :
U.S. Bank Trust National Association,    :
As Trustee for the Tiki Series III Trust :
             Respondent(s)
                               CERTIFICATE OF SERVICE
      I hereby certify that on the 3rd of October 2019, I served one true and correct copy
of the foregoing document on the following parties in interest by United States first-class
mail, postage prepaid, addressed as follows:

Joseph S. Sisca, Esquire
Assistant U.S. Trustee
Suite 970, Liberty Center
1001 Liberty Avenue
Pittsburgh PA. 15222

Jillian Nolan Snider
Tucker Arensberg, P.C.
1500 One PPG Place
Pittsburgh PA 15222

Timothy and Patricia Maglisco
165 Peka Drive
New Kensington PA 15068

Lawrence Willis, Esquire
201 Penn Center Blvd
Suite 310
Pittsburgh PA 15235


                                                _/s/Dianne DeFoor_______
                                                Office of Chapter 13 Trustee
                                                US Steel Tower – Suite 3250
                                                600 Grant Street
                                                Pittsburgh, PA 15219
                                                (412) 471-5566
                                                cmecf@chapter13trusteewdpa.com
